278 F.2d 869
Kenneth L. GALLOWAY, Appellantv.UNITED STATES of America, Appellee.
No. 15553.
United States Court of Appeals District of Columbia Circuit.
Argued April 12, 1960.
Decided May 26, 1960.

Appeal from the United States District Court for the District of Columbia; Joseph R. Jackson, District Judge.
Mr. Caesar L. Aiello, Washington, D. C. (appointed by the District Court), for appellant.
Mr. Nathan J. Paulson, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from convictions of unauthorized use of two automobiles and grand larceny of the automobiles. Concurrent sentences were imposed on four counts. We find no error affecting substantial rights.


2
Affirmed.